Citation Nr: 1141431	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-13 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased disability rating for neurogenic claudication of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable disability evaluation for tinea unguium and tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 1958 and from October 1958 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran was afforded another VA examination in connection with his claim for an increased disability evaluation for tinea unguium and tinea versicolor; in February 2009, he submitted an additional statement with private medical records regarding this claim.  He did not waive his right to have this additional evidence initially considered by the RO (AMC), and although the RO did not issue another supplemental statement of the case (SSOC), the RO issued another rating decision as to this claim in February 2009.  As such, the Veteran is not prejudiced by the Board's consideration of the appeal without remand for RO consideration of the additional evidence.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis is manifested by subjective complaints of pain, with intermittent flare-ups, productive of limitation of motion; but without demonstration by competent clinical evidence of unfavorable ankylosis.

2. Throughout the rating period on appeal, the Veteran's neurogenic claudication of the right lower extremity has been shown to be manifested by no more than mild incomplete paralysis of the sciatic nerve.

3. Throughout the rating period on appeal, the Veteran's tinea unguium and tinea versicolor is productive of a fungal infection of less than 5 percent of the total body area.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 40 percent for low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2011).  

2.  The criteria for a disability rating in excess of 10 percent for neurogenic claudication of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for entitlement to a compensable evaluation for tinea unguium and tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in December 2006, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability evaluations as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, a May 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

In addition, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Low Back Strain

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" are defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

According to the general rating formula, a 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of record against an evaluation in excess of 40 percent for low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis based on incapacitating episodes of intervertebral disc syndrome because the Veteran has not experienced any incapacitating episodes.  Indeed, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 40 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis was productive of limitation of motion no worse than extension to 15 degrees at his September 2008 VA examination; lateral rotation and flexion were to at least 15 degrees and the VA examiner further noted that the Veteran refused forward flexion.  At his January 2007 VA examination, the Veteran also refused forward flexion, but had extension to 30 degrees and lateral flexion and rotation to 30 degrees, bilaterally.  Likewise, there was no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the Board does not find that the Veteran's complaints of pain upon motion to be equivalent to severe limitation of motion of the lumbar spine or ankylosis; at the September 2008 VA examination, the VA examiner found that the Veteran's spine is not fixed.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 40 percent evaluation for his service-connected low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The September 2008 VA examiner further pointed out that the Veteran exercises and has missed no time from work due to his low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 40 percent evaluation, but no higher, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 40 percent evaluation for the orthopedic manifestations of his service-connected low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology beyond his service-connected neurogenic claudication of the right lower extremity.  The Board points out that VA is precluded from compensating the Veteran for the very same symptoms.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity.").  The Veteran's neurological evaluations at his VA examinations are otherwise negative for evidence of neuropathy; there is no evidence of decreased strength, muscle atrophy, or decreased sensation.  The Veteran's reflexes are not decreased.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8510-8513 for the neurologic manifestations of the disability at issue.

Neurogenic Claudication

The Veteran's neurogenic claudication of the right lower extremity is rated as 10 percent disabling according to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis; a 20 percent rating requires moderate incomplete paralysis; a 30 percent disability rating requires moderately severe incomplete paralysis; and a 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Upon reviewing these rating criteria in relation to the evidence for consideration, throughout the entire rating period on appeal, the Board finds that the Veteran's disability picture is most consistent with his current 10 percent disability rating for his neurogenic claudication of the right lower extremity.  The evidence of record does not show that he experiences moderate incomplete paralysis of the sciatic nerve; although the Veteran reported numbness and paresthesias, he denied experiencing leg and foot weakness, incontinence, and dizziness at his September 2008 VA examination.  Upon examination in January 2007, the Veteran reported sensation was normal and stated that numbness only occurs after prolonged ambulation; EMG testing was negative for evidence of radiculopathy.  Muscle strength was normal and there was no evidence of adverse effects on his activities of daily living.  Therefore, his symptomatology most closely fits within the criteria for the currently assigned 10 percent disability evaluation.  

Tinea Unguium and Tinea Versicolor

Diagnostic Code 7813 states that tinea unguium and tinea versicolor is to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  As the Veteran's predominant disability manifests itself as skin irritation, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy was required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the prior 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  For the next higher 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  Id.  

For the next higher 60 percent disability evaluation, there must be dermatitis or eczema over more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for the past 12 month period.  Ibid.  

Considering the rating criteria applicable to the Veteran's tinea unguium and tinea versicolor, the objective clinical evidence of record, throughout the rating period on appeal, does not show the Veteran has tinea unguium and tinea versicolor over at least 5 percent of his entire body or at least 5 percent of an exposed area.  Indeed, the medical evidence of record, including the Veteran's January 2009 VA examination report, clearly indicates that the Veteran has tinea unguium and tinea versicolor over less than 1 percent of his entire body and none in an exposed area.  He does not require intermittent systemic therapy or immunosuppressive drugs; the Veteran reported at his January 2009 VA examination that he previously used cream to treat his symptoms, but did not require light therapy, and that he was not currently undergoing any treatment.  As a result, his current noncompensable rating adequately compensates him for his tinea unguium and tinea versicolor.  

In view of the foregoing, there is a preponderance of evidence against the claim for a higher disability rating for his tinea unguium and tinea versicolor, at any time during the rating period on appeal.  


Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 40 percent for low back strain with spondylosis and degenerative joint disease, degenerative disc disease, and spinal stenosis is denied.

The claim for a disability rating higher than 10 percent for neurogenic claudication of the right lower extremity is denied.

Entitlement to an increased, compensable rating for tinea unguium and tinea versicolor is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


